DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of group I (claims 1-14) in the reply filed on 06/22/2020 is acknowledged. The traversal is on the ground(s) that each comprise the same equipment repair apparatus and, thus, Group I and Group II are necessarily related and cannot be independent. The mere inclusion of a control module does not render the equipment repair apparatus or the subject matter of Group I and Group II "unconnected in design, operation, and effect," as each effector performs the same function in Group I and Group II. This is not found persuasive because as indicated in the restriction requirement; the process as claimed can be practiced by another and materially different apparatus that is manually operated such as by hand without any control unit. The requirement is still deemed proper and is therefore made FINAL. The Non-elected group II (claims 15-20) have been withdrawn from the application by Applicant in response to the restriction requirement.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kazuhide et al. (JPS6050105, also see attached Espacenet English Machine Translation Version “EEMTV”-Abstract, Description (para [0001]- [0003]) and Claims) in view of Applicant Admitted Prior Art (AAPA, Applicant’s specification, Background para [0002]- [0003]).
	Regarding claims 1, 9 and 14, Kazuhide et al. teaches a method of treating refractory-lined equipment (see EEMTV-Abstract  and Description , para [0001]), comprising: accessing an interior of the refractory-lined equipment (i.e. blast furnace defined by the shell (1), see figures 1 and 2 and para [0001]) with an equipment repair apparatus (robot with robotic arm 100, see figures 2-5, and EEMTV-Abstract  and Description , para [0001]-[0003]) wherein the equipment repair apparatus includes a robotic arm (100, see figures 2-5, and EEMTV-Abstract  and Description , para [0001]-[0003]) and one or more end effectors (i.e. endoscope, air hammer, scrapper with claws, drill machine, cleaning head, refractory lining applicator, injection nozzle , blast nozzle, see figures 1-13, and EEMTV-Abstract  and Description , para [0001]-[0003]) coupled to an end of the robotic arm (100); inspecting refractory material that lines an inner wall of the refractory-lined equipment with a first end effector (i.e. coupled endoscope , see figures 1 and 2 and EEMTV-Abstract  and Description , para [0001]-[0003]) to the end of the robotic arm (100); removing damaged refractory material from the inner wall with a second end effector (i.e. any one of or combination of the air hammer, gas blast nozzle or scrapper, see figures 1-13, and EEMTV-Abstract  and Description , para [0001]-[0003]) coupled to the end of the robotic arm (100); and installing new refractory material on the inner wall with a fourth end effector (i.e. refractory lining or refractory lining material applicator, see figures 2-13, and EEMTV-Abstract  and Description , para [0001]-[0003]) coupled to the end of the robotic arm (100, see figures 3-5).  
Kazuhide et al.  teaches an endoscope (see Kazuhide et al. figures 1 and 2 and EEMTV-Abstract and Description, para [0001]- [0003]) for inspecting the interior of the blast furnace which would include refractory material and any anchor unit or fastening studs but fails to expressly teach an end effector coupled to the end of the robotic arm for removing one or more anchors from the inner wall and installing one or more new anchors. However, AAPA teaches that furnace refractory lining are known to include anchor units that are subject to removal and replacement during repair and replacement of furnace refractory lining using anchor unit removal and replacement device (see AAPA Applicant’s specification, Background para [0002]- [0003]). Because an end effector for removing and replacing refractory lining anchor units or reinforcing studs would also be desirable for use with the robotic arm of Kazuhide et al. in the refractory lining repair process, motivation to include a refractory lining anchor unit removal and replacement end effector as taught by AAPA attachable to the robotic arm of Kazuhide et al. would be a motivation obvious to one of ordinary skill in the art at the time the invention was made. Thus Kazuhide et al. as combined with AAPA encompasses the scope of both claims 1 and 9.
Regarding claims 2 and 3, Kazuhide et al. in view of AAPA teaches a method in which the equipment repair apparatus accesses the interior of the refractory-lined equipment (i.e. blast furnace) with the equipment repair apparatus by extending the robotic arm (100, see Kazuhide et al. figures 2-5, and EEMTV-Abstract  and Description, para [0001]-[0003]) with the end effector into an interior of the refractory- lined equipment or the blast furnace via an opening (i.e. through hole 3, see Kazuhide et al. figures 1-13, and EEMTV-Abstract  and Description, para [0001]-[0003])  in a vessel wall (i.e. shell 1, see Kazuhide et al. figures 1 and 2 and EEMTV-Abstract  and Description, para [0001]) of the refractory-lined equipment or blast furnace (see Kazuhide et al., EEMTV-Abstract  and Description, para [0001]); wherein accessing the interior of the refractory-lined equipment with the equipment repair apparatus involves positioning the equipment repair apparatus entirely within an interior of the refractory-lined equipment (see Kazuhide et al., figures 2 and 9).  
          Regarding claim 4, Kazuhide et al. in view of AAPA teaches a method in which an  end effector that is an endoscope (see Kazuhide et al. figures 1 and 2 and EEMTV-Abstract and Description , para [0001]-[0003]) for inspecting the refractory material is preceded by cleaning (see Kazuhide et al. figures 1 and 2, and EEMTV-Abstract and Description , para [0001]-[0003]) the refractory material that lines the inner wall of the refractory-lined equipment with an end effector coupled to the end of the robotic arm (100 see Kazuhide et al. figures 3-5 and EEMTV-Abstract and Description , para [0001]-[0003]).  
          Regarding claim 5, Kazuhide et al. in view of AAPA teaches a method in which at least one end effector is selected from the group consisting of a water jet, a rotating head or brush, a jackhammer, a chemical cleaning apparatus, a jet blaster, and any combination thereof (see Kazuhide et al.  figures 1-13, and EEMTV-Abstract and Description, para [0001]- [0003]); thereby encompassing the scope of the claim.  
         Regarding claim 6, Kazuhide et al. in view of AAPA teaches a method in which the first end effector is an endoscope which is a camera system (see Kazuhide et al. figures 1 and 2 and EEMTV-Abstract and Description, para [0001]- [0003]); thereby encompassing the scope of the claim.  
 	Regarding claim 7, Kazuhide et al. in view of AAPA teaches a method in which at least one end effector is selected from the group consisting of a jackhammer (see Kazuhide et al., figure 8) a water jet, a cutting device, a jet blaster, and any combination thereof (see Kazuhide et al., figures 2-5 and 8-19 and EEMTV-Abstract and Description, para [0001]- [0003]).  
             Regarding claim 8, Kazuhide et al. in view of AAPA teaches a method in which at least one end effector is an endoscope (see Kazuhide et al. figures 1 and 2 and EEMTV-Abstract and Description, para [0001]- [0003]) that is capable of taking pictures or snapshot pictures. Hence Kazuhide et al. in view of AAPA meets the scope of the claim. 
           Regarding claim 10, Kazuhide et al. in view of AAPA teaches a method in which at least one end effector is a debris cleaning tool to include a scrapper,  sand and metal mixture gas blaster which meets the claimed requirement of a grinder and a grit blaster for removing refractory and debris from the inner wall to expose an underlying metal surface of the inner wall (see Kazuhide et al., figures 2, 5 and 8-13 and  EEMTV- Description, para [0001]- [0003]).
           Regarding claim 11, Kazuhide et al. in view of AAPA teaches a method in which installing new anchors comprises welding (see AAPA, Applicant’s specification, Background para [0002]- [0003]) the one or more new anchors to the 
inner wall with an eighth end effector coupled to the end of the robotic arm (see Kazuhide et al. figures 1 and 2 and EEMTV-Abstract).  
           Regarding claim 12, Kazuhide et al. in view of AAPA teaches a method in which at least one end effector is selected from the group consisting of a camera, a hammer (i.e.  air hammer) and any combination thereof (see Kazuhide et al., figures 2-5 and 8-13 and EEMTV- Description, para [0001]- [0003]).
 	Regarding claim 13, Kazuhide et al. in view of AAPA teaches a method in which at least one end effector is an injection nozzle assembly by which a new refractory material is applied to the blast furnace inner wall by a pneumatic gunning or injection nozzle (see Kazuhide et al., figures 2-5 and 8-13 and EEMTV- Description, para [0001]- [0003]).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melan et al. (US 5,018,923), Lewis, Sr. et al. (US 9,964,250), Melan et al. (US 4,787,796), Kiriyama et al. (US 4,465,648), Head et al. (US 4,880,211) and Kremer et al. (US 4,786,227) are also cited in PTO-892.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733